DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reopening of Prosecution after Appeal Brief
In view of the Appeal Brief filed on August 3, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JIANYING C ATKISSON/            Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                            


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
First, a review of MPEP § 2161.01 (I) shows that at least the following criteria must be considered for determining whether a claim complies with the written description requirement:
When considering claims that contain subject matter directed to software, a lack of written description may occur “when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).”
Likewise, “[f]or computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software.” (emphasis added)
Lastly, “[w]hen examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such 
As per claim 1, it should be noted that the claim appears to contain subject matter directed to software or computer-implemented functions, when it recites “an intelligent control […] operatively connected to the interface and the at least one environmental sensor”. In essence, the claim requires some structural limitations (i.e. an appliance housing, an interface, and at least one environmental sensor), in addition to computer-implemented functions (i.e. at least one appliance control, and an intelligent control). The claimed software or computer-implemented functions appear to generically require a computer system that is configured to “dynamically select at least one appliance control value associated with the at least one appliance control based on at least one of the power information and the environmental conditions”, where the environmental sensor is either a water hardness sensor or a pH sensor. The claim does not specify the exact algorithm that causes the control to “dynamically select at least one appliance control value associated with the at least one appliance control”, nor does the claim positively recite how the “at least one appliance control” is associated with the “at least one appliance control value” based on the sensed environmental data from the water hardness or pH sensor. Thus, in order to establish a proper broadest reasonable interpretation (BRI) of the claim, a review of the specification is necessary.
In light of the above, the specification only recites that the “at least one appliance control” corresponds to item 96, which is shown in the diagram of figure 4.1 Likewise, the specification describes the “intelligent control” as item 90, which is shown in figure 4 as well.2 In terms of the computer-implemented functions, the “dynamic selection” is recited in the abstract, and in paragraphs 6, 7, 9, 16, and 25 of the printed publication. However, the description in the 3 but does not appear to provide a description of the algorithm that dynamically selects an appliance control value, in particular regarding when the environmental sensor is a water hardness or pH sensor. At best, the specification merely describes the following for the claimed subject matter: 
“[0020] The parameter selection or calculation component 86 uses the data to set various parameters which control the operation of the refrigerator. Parameters may be calculated internally in appliances, obtained from other appliances, or calculated internally in the appliance. Examples of parameters 88 may include fan delay, the temperature hysteresis curve, compressor speed, or other type of parameters. Thus, based on the various inputs including environmental inputs, operation of the refrigerator can be adapted to changes in the environment in a manner that improves energy efficiency of the refrigerator. ”;

“[0023] In another example, water-related information, such as water hardness, sensed with a water hardness sensor and water pH sensed with a pH sensor may be used. Such data may be used to increase energy efficiency, water efficiency, and/or improve performance of an appliance such as by better prediction of when a water sensor should be replaced.”; (emphasis added) and 

“[0027] Similarly, the dishwasher 31 may measure the water hardness or accept user input regarding the value of the water hardness. The dishwasher 31 may then share this information with other appliances through the intelligent network controller 16 or otherwise. For example, information regarding water hardness may be shared with the water softener 33, or refrigerator 30 to improve their operations.” (emphasis added).

per se. In other words, the specification adequately describes how/why the data is acquired, but not how the intelligent control dynamically selects a control value. Therefore, when performing a BRI of the claimed computer-implemented functions in light of the specification, the following questions arise: 
How exactly does the intelligent control “dynamically select” the appliance control value that is associated with the appliance control based on environmental conditions? The specification does not describe or make reference to, e.g., any mathematical functions, correlations, interpolations, or even look-up tables to describe how the intelligent control dynamically selects the at least one appliance control value based on environmental conditions obtained from a water hardness or pH sensor. The description of how the environmental data is acquired is deemed to only be pertinent to the claimed subject matter of the sensor, but not pertinent to how the intelligent control dynamically selects at least one appliance control value based on said environmental data.
How is the “at least one appliance control value” associated with “the at least one appliance control” based on “the environmental conditions”? The specification does not describe an in particular with regards to the environmental sensor being a water hardness or pH sensor. At best, the specification appears to recite a result to be obtained (see paragraph 23), but does not appear to describe the algorithm for the dynamic selection of the control value.
How do the diagrams shown in figures 3 and 4 provide support for the claimed invention as recited in claim 1? The flowchart used in figure 3 shows three inputs (20, 82, and 84) that are sent to a parameter selection component (86), which then outputs a set of parameters (88). However, the diagram does not show nor describe the dynamic selection algorithm. Likewise, the diagram shown in figure 4 shows a connection between various parameters and interfaces, but does not describe said dynamic selection.
The subject matter of claim 1 does not appear to be described in such a way that allows one of ordinary skill in the art to make and use the claimed invention. This can be further evidenced by a comparison with claims 12 and 18, which contain subject matter directed to alternate embodiments. For instance, the subject matter of claims 12 and 18 instead recite a selection of a control value based on variables that are directly correlated with power consumption (e.g. fan time controls, and power quality information)4.  The selection of the control values in claims 12 and 18 are adequately described as an algorithm that maximizes the energy efficiency of the appliance by considering parameters related to the operation of the fans, in addition to metrics involving power factors and harmonics. In other words, the subject matter of claim 1 with regards to the intelligent control dynamically selecting an appliance control value associated with the appliance control based on the environmental conditions obtained from a water hardness or pH sensor is not as per se. Claims 2-11 are rejected at least by virtue of their dependency.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, the claim recites, inter alia, “wherein the intelligent control unit is adapted to dynamically select at least one appliance control value associated […] based on […] the environmental conditions”. The claim also recites that the environmental sensor, which is either a water hardness or pH sensor, senses environmental conditions. However, it should be noted that although the use of functional language is not per se improper,5 the evaluation of whether functional language within a claim renders the claim indefinite has to be made on a case-by-case basis.6 In essence, there are instances when the use of functional language in a claim may fail to provide a clear-cut indication of the scope of the subject matter embraced by the claim, and thus be indefinite. Exempli gratia, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. The determination of whether the limitation is sufficiently definite is highly dependent on the context of the disclosure and the knowledge of one of ordinary skill in the art. The following factors should be considered when examining claims that contain functional language to determine 
In the instant case, and as per (1), there is not a clear-cut indication of the scope of the subject matter covered by the claim, since the phrase “adapted to dynamically select […] based on […] the environmental conditions” could be ambiguously interpreted as either: (A) a mere “capability” of the intelligent control to dynamically select a control parameter based on power information, or environmental conditions from the water hardness or pH sensor; or (B) a structure, arrangement, or programmable configuration of the system that selects a control parameter based on either one of power information or environmental conditions sensed by the water hardness or pH sensor. 
As per (2), the claim language does not establish well-defined boundaries of the invention, given the above-mentioned ambiguities, since the claim language appears to recite a result that is to be obtained, or a problem to be solved (e.g. the intelligent control being “capable” of, or programmed to, select a value). The claim does not recite a logical algorithm where an input gets processed into an output. The intelligent control inputs (e.g. the appliance control value with an appliance control based on the environmental conditions sensed by the water hardness or pH sensor) do not appear to be correlated with any outputs (e.g. the appliance control performing a specific action, based on the dynamically selected value). Thus, one of ordinary skill in the art 
Does infringement occur when an intelligent control simply selects a value, per se? Since the claim does not recite any outputs, the claim scope appears to only require an intelligent control that selects a value, but without using said value for executing further instructions. Therefore, it is unclear whether infringement occurs when a computer is simply programmed to receive a value from a sensor.
How does the intelligent control “dynamically select” the at least one appliance control value? The phrase “adapted to dynamically select” appears to infer that a specific algorithm is required in order for a device to be able to infringe on the subject matter of the intelligent control, as recited in claim 1. However, the specification does not further elaborate as to the process behind said dynamic selection. At best, the drawings show a simple box (parameter selection component 86, in figure 3) that selects values, but there is no written description of the per se algorithm that selects the value. Therefore, it is unclear what exact control algorithm would infringe on the claims.
 Lastly, as per (3), the use of the phrase “adapted to dynamically select at least one appliance control value […] based on […] the environmental conditions” as recited in claim 1 does not allow one of ordinary skill in the art to ascertain what particular structure or programming is encompassed by the claim. Not only is this evident from the above-mentioned ambiguities, but also from a comparison with other claimed subject matter. For example, when comparing the claim language of claim 1 with the claim language of claims 12 and 18, wherein the claims recite a simple selection based on power information, or generic environmental data which can be correlated with power consumption, one of ordinary skill in the art would be able to draw a nexus (in claims 12 and 18) between the variables and the selection algorithm being based on the most Therefore, claims 1-11 are considered indefinite under 112(b). 
Notwithstanding, according to the MPEP, applicant may resolve the ambiguities as follows: (1) the ambiguity might be resolved by using a quantitative metric (e.g., numeric limitation as to a physical property) rather than a qualitative functional feature; (2) applicant could demonstrate that the "specification provide[s] a formula for calculating a property along with examples that meet the claim limitation and examples that do not"; (3) applicant could demonstrate that the specification provides a general guideline and examples sufficient to teach a person skilled in the art when the claim limitation was satisfied; or (4) applicant could amend the claims to recite the particular structure that accomplishes the function.7

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 12 and 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Holmes et al. (US 20030056526 A1), herein Holmes.
	As per claim 12, Holmes discloses a refrigerator (100) for use in an environment (see figure 1), comprising: a refrigerator cabinet (106); a compressor (within 164) disposed within the refrigerator cabinet (see at least paragraph 67); an interface (370, 372, 374 and related components) adapted to receive power information (see at least paragraphs 91 and 93); at least one appliance control (326) for controlling the refrigerator (see at least paragraph 90); an intelligent control (320 and related components) disposed within the refrigerator cabinet (see at least paragraph 86 and figure 8) and operatively connected to the interface (see figures 8 and 9, and paragraph 87), wherein the intelligent control (320 and related components) is adapted to select at least one appliance control value (a fan control value) associated with the at least one appliance control based on the power information (see at least paragraphs 11, 89, 131, 136, and 294); and a fan (274, 306, 340, 342, 364, 366, 368, etc.) disposed within the refrigerator cabinet (evident from the description in at least paragraph 89), wherein the at least one appliance control (326) comprises a fan control (as described in at least paragraph 90) and the at least one appliance control value comprises a fan time delay (as evidenced by at least paragraph 294 and figure 31).  
	As per claim 17, Holmes discloses the system comprising at least one environmental sensor (276; see last sentence of paragraph 70).  

Claim(s) 18-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kates (US 20060032245 A1).
As per claim 18, Kates discloses a method for controlling an appliance (100) within an environment (see at least figure 1), the appliance having an interface (952, 955, 956 and/or 957) electronically coupled to an environmental sensor (901, 902, 903, 1009, or 1010), an appliance control (904), and an intelligent control (900, 949, 950, 953, or 1000) of an appliance housing (see figures 9A-9H and 10A-10B), the method comprising: receiving power information (evident from at least paragraphs 108, and 116-121) from the interface (952, 955, 956 and/or 957); sensing an environmental condition (e.g. temperature or humidity) with the environmental sensor (see at least paragraphs 103 and 127), the environmental condition (temperature or humidity) associated with the environment (evident from paragraphs 103 and 127, and figures 9A-9H and 10A-10B); controlling (as evidenced by at least the last sentence of paragraph 103, and paragraph 108) operation of the appliance (100) using the appliance control (904); and selecting an appliance control value (e.g. system efficiency, energy usage, energy costs, etc.; see at least paragraphs 104, 113 and 114) associated with the appliance control (904) based on at least one of the power information (electricity usage and/or costs) and the environmental condition (loads or ambient temperatures), the appliance control value (system efficiency, energy usage, energy costs, etc.) selected using the intelligent control (900, 949, 950, or 953) disposed within the appliance housing (evident from at least figures 9A-9H and 10A-10B) and operatively connected to the interface (952, 955, 956 and/or 957) and the environmental sensor (901, 902, 903, 1009, or 1010), wherein selecting the appliance control value (system efficiency, energy usage, energy costs, etc.) associated with the appliance control (904) based on the power information (electricity usage and/or costs) further comprises selecting appliance control values the system considers a power factor; see paragraph 142).  
As per claim 19, Kates discloses wherein selecting the appliance control value (system efficiency, energy usage, energy costs, etc.) associated with the appliance control (904) based on the power information further comprises selecting appliance control values further based on at least one of load information and energy consumption information (evident from at least paragraphs 103, 119, and 142).  
As per claim 20, Kates discloses wherein sensing the environmental condition with the environmental sensor (1009 and/or 1010) further comprises sensing (as described in at least paragraph 127) at least one of a temperature with a temperature sensor (with 1009), and a humidity with a humidity sensor (1010).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holmes (US 20030056526 A1) in view of Kates (US 20060032245 A1).
	As per claim 13, Holmes may not explicitly disclose wherein the interface is adapted to receive the power information from a smart grid control system.  
900 and related components) is adapted to receive the power information from a smart grid control system (950 and related components).  
	Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.8 
As per (1), it should be noted that Kates discloses that the smart grid control system (950 and related components) serves as a power company or monitoring center that receives operating efficiency data from the refrigerant cycle system (see paragraph 104). Said data can be transmitted via a wired connection, or wirelessly (see paragraph 105). The smart grid control system (950 and related components) is connected to a local control system, so as to allow the local control system to modify the operation of the components of the refrigerator (see paragraph 109). The smart grid control system (950 and related components) is used to monitor the appliance efficiency, and determines whether to charge higher/lower rates based on said efficiency, and/or to control the system to lower power consumption (see paragraphs 113-115). As per (2), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Holmes and to have modified them with the teachings of Kates, by having the interface adapted to receive the power information from a smart grid control system, in order to optimize the operation of the system while considering changes in electric power rates, as similarly suggested by Kates, without yielding unpredictable results.
	
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holmes (US 20030056526 A1) in view of Wills et al. (US 5460009 A), herein Wills.
As per claim 15, Holmes may not explicitly disclose wherein the at least one appliance control comprises a compressor speed control and the at least one appliance control value comprises a compressor speed.
	On the other hand, Wills, directed to a refrigeration system, discloses wherein the at least one appliance control (1030; see figure 3) comprises a compressor (2020) speed control (see column 5, lines 5-10, lines 45-49, and line 60 through column 6, line 3) and the at least one appliance control value comprises a compressor speed (of 2020).
	Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.9 
As per (1), it should be noted that Wills discloses that the PID control system takes in consideration a temperature difference in order to correspondingly increase or decrease the compressor speed to achieve a desired refrigeration temperature (see column 5, line 60 through column 6, line 3). This allows for energy efficiency, and also prevents the accidental freezing of food inside a cooling compartment, and the accidental thawing of food inside the freezer see column 6, lines 29-38). As per (2), one of ordinary skill in the art would recognize that since the prior art of Wills has successfully implemented its own teachings with regards to the smart grid control system, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Holmes. Said reasonable expectation of success is apparent from the fact that both Holmes and Wills are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. refrigeration systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Holmes may be significantly improved by incorporating the prior art teachings of Wills, since the teachings of Wills serve to complement the teachings of Holmes by virtue of suggesting a PID control system which constantly monitors the temperature of the cooling and freezer compartments, in order to adequately increase or decrease the compressor speed to achieve a desired level of refrigeration/freezing therein.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Holmes and to have modified them with the teachings of Wills, by having the at least one appliance control comprise a compressor speed control and the at least one appliance control value comprise a compressor speed, in order to increase the energy efficiency of the system while preventing excessive cooling of the refrigerator compartment, and while preventing accidental thawing within the freezer compartment, as similarly suggested by Wills, without yielding unpredictable results.

To the extent that applicant disagrees with the rejection of claims 18-20 under § 102, claims 18-20 are alternately rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kates (US 20060032245 A1), alone.
As per claim 18, Kates discloses a method for controlling an appliance (100) within an environment (see at least figure 1), the appliance having an interface (952, 955, 956 and/or 957) electronically coupled to an environmental sensor (901, 902, 903, 1009, or 1010), an appliance control (904), and an intelligent control (900, 949, 950, 953, or 1000) of an appliance housing (see figures 9A-9H and 10A-10B), the method comprising: receiving power information (evident from at least paragraphs 108, and 116-121) from the interface (952, 955, 956 and/or 957); sensing an environmental condition (e.g. temperature or humidity) with the environmental sensor (see at least paragraphs 103 and 127), the environmental condition (temperature or humidity) associated with the environment (evident from paragraphs 103 and 127, and figures 9A-9H and 10A-10B); controlling (as evidenced by at least the last sentence of paragraph 103, and paragraph 108) operation of the appliance (100) using the appliance control (904); and selecting an appliance control value (e.g. system efficiency, energy usage, energy costs, etc.; see at least paragraphs 104, 113 and 114) associated with the appliance control (904) based on at least one of the power information (electricity usage and/or costs) and the environmental condition (loads or ambient temperatures), the appliance control value (system efficiency, energy usage, energy costs, etc.) selected using the intelligent control (900, 949, 950, or 953) operatively connected to the interface (952, 955, 956 and/or 957) and the environmental sensor (901, 902, 903, 1009, or 1010), wherein selecting the appliance control value (system efficiency, energy usage, energy costs, etc.) associated with the appliance control (904) based on the power information (electricity usage and/or costs) further comprises selecting appliance control values the system considers a power factor; see paragraph 142).  
However, Kates may not explicitly disclose wherein the intelligent control is physically located inside the appliance housing.
On the other hand, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I) (E). 
In the instant case, and as per (1), one of ordinary skill in the art would recognize that the intelligent control (900, 949, 950, 953, or 1000) is directly associated with the refrigeration system (see figures 9A-9H and 10A-10B). The intelligent control serves to directly monitor and control the components of the refrigeration system, and is physically connected to sensors of said refrigeration system via wires (see at least paragraph 103). As per (2), in light of the above, one of ordinary skill in the art would recognize that the physical location of the intelligent control may be only selected from one of the following: A) a location external to the appliance housing; or B) a location within or inside the appliance housing. As per (3), changing the physical location of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Kates and to have modified them by having the intelligent control physically located inside the appliance housing, as a matter of trying a finite number of potential solutions, in order to reduce the overall footprint of the system, without yielding unpredictable results.
As per claim 19, Kates discloses wherein selecting the appliance control value (system efficiency, energy usage, energy costs, etc.) associated with the appliance control (904) based on the power information further comprises selecting appliance control values further based on at least one of load information and energy consumption information (evident from at least paragraphs 103, 119, and 142).  
As per claim 20, Kates discloses wherein sensing the environmental condition with the environmental sensor (1009 and/or 1010) further comprises sensing (as described in at least paragraph 127) at least one of a temperature with a temperature sensor (with 1009), and a humidity with a humidity sensor (1010).

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed on August 3, 2021, with respect to the prior art rejections of the claims made of record in the Final Office action mailed on December 3, 2020, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new prior art references which are deemed to disclose and/or teach the claimed invention as recited in claims 12-13, 15 and 17-20.

Conclusion
Given the uncertainty of the scope of claims 1-11 as outlined herein under 35 U.S.C. § 112, a rejection on the basis of prior art cannot be established without considerable speculation.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See paragraph 30 of the printed publication (US 20170198965 A1).
        2 Id.
        3 See paragraphs 19-20 of the printed publication.
        4 See at least paragraphs 24 and 31 of the printed publication.
        5 MPEP § 2173.05(g), first paragraph.
        6 Id., at fourth and fifth paragraphs.
        7 MPEP § 2173.05(g), last paragraph.
        8 See MPEP § 2143.
        9 See MPEP § 2143.